o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------------------- number release date uil conex-103355-15 the honorable michael c burgess m d member u s house of representatives south stemmons freeway suite lake dallas tx attention dear congressman burgess i am responding to your inquiry dated date on behalf of your constituent ------------------------------------- he asked if congress will extend the maximum deduction amount of sec_179 of the internal_revenue_code at the time wrote to you sec_179 provided that for tax years beginning in the maximum sec_179 deduction amount is dollar_figure and that for tax years beginning in the maximum sec_179 deduction amount would revert back to dollar_figure however the recent enactment of the tax increase prevention act of in date extended the dollar_figure maximum sec_179 deduction amount a taxpayer could elect to deduct under sec_179 for tax years beginning in the sec_179 deduction allows a taxpayer to recover all or part of the cost of certain qualified_business_property up to a limit by deducting the cost for the year the taxpayer places the property in service the taxpayer can elect the sec_179 deduction instead of recovering the property’s cost by taking depreciation_deductions however the total amount a taxpayer can elect to deduct under sec_179 is subject_to certain limitations for more information on the sec_179 deduction see chapter of publication how to depreciate property available at www irs gov pub946 ------------------ conex-103355-15 i hope this information is helpful if we can assist you further please contact me ------------------ ----- ------------- ---------------- at or kathleen reed sincerely kathleen reed chief branch office of associate chief_counsel income_tax and accounting
